

115 HR 2320 IH: Samish Indian Nation Land Conveyance Act of 2017
U.S. House of Representatives
2017-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2320IN THE HOUSE OF REPRESENTATIVESMay 3, 2017Mr. Larsen of Washington (for himself, Mr. Cook, Mr. Cole, Mr. Cartwright, Mr. Cárdenas, Mrs. Torres, Mr. Denham, Ms. McCollum, Mr. Jones, Mr. Gallego, Mr. Grijalva, Mr. LaMalfa, Mr. Aguilar, Mr. Mooney of West Virginia, and Mr. Polis) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo direct the Secretary of the Interior to place certain lands in Skagit and San Juan Counties,
			 Washington, into trust for the Samish Indian Nation, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Samish Indian Nation Land Conveyance Act of 2017. 2.Definitions (a)ParcelsThe term parcels means the 17 parcels of approximately 97 acres of land owned by the Tribe, located in Skagit County and San Juan County, Washington, and depicted on the Map.
 (b)MapThe term Map means the map titled the Samish Indian Nation Land Conveyance Map dated July 25, 2013. (c)SecretaryThe term Secretary means the Secretary of the Interior.
 (d)TribeThe term Tribe means the Samish Indian Nation, a federally recognized Indian Tribe. 3.Land into trust (a)Action by the secretary of the interiorThe Secretary shall take the land described in the Map into trust for the benefit of the Tribe in accordance with the regulations of the Department of the Interior for implementing the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) that are applicable to trust land acquisitions for Indian tribes that are mandated by Federal legislation.
			(b)Survey
 (1)Responsibility for surveyNot later than 90 days after the date of the enactment of this Act, the Tribe shall conduct a survey of the boundaries of the parcels described in the Map and designated for the Tribe and submit the survey to the Bureau of Indian Affairs.
				(2)Approval of survey
 (A)Not later than 90 days after the date on which the survey is submitted under this subsection, the Director of the Bureau of Indian Affairs shall complete a review of the survey, and provide the Tribe with notice of concurrence of the survey.
 (B)Not later than 120 days after the date on which concurrence is provided to the Tribe, the Secretary shall submit a copy of the survey to the appropriate committees of Congress, and make the survey available to the public at the appropriate office of the Secretary.
 4.Hunting, fishing, trapping, and gatheringThis Act shall not grant or diminish any hunting, fishing, trapping or gathering treaty right of any Indian tribe.
 5.Gaming prohibitionThe Tribe may not conduct on any land taken into trust pursuant to this Act any gaming activities— (1)as a matter of claimed inherent authority; or
 (2)under any Federal law (including the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.) and any regulations promulgated by the Secretary or the National Indian Gaming Commission pursuant to that Act).
 6.Effect of ActNothing in this Act shall limit— (1)the existing rights or claims of the Tribe; or
 (2)the eligibility of the Tribe to acquire additional land in trust under applicable Federal law and regulations.
			